Citation Nr: 1809297	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-05 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder, to include anxiety, bipolar disorder, and schizophrenia, including as due to asbestos and/or radiation exposure.

2.  Entitlement to service connection for pulmonary disability, to include chronic obstructive pulmonary disorder (COPD), mesothelioma, and breathing and coughing problems, including as due to asbestos exposure.

3.  Entitlement to service connection for skin disability, including as due to asbestos and/or radiation exposure.

4.  Entitlement to service connection for neurological disability, manifesting as tremors, including as due to asbestos and/or radiation exposure.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Sami, Associate Counsel

INTRODUCTION


The Veteran had active air service from December 1987 to March 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently returned to the VA RO in Phoenix, Arizona.


FINDING OF FACT

In July 2017, prior to the promulgation of a decision in this appeal, the Veteran informed VA that he wished to withdraw the claims currently pending before the Board.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder, to include anxiety, bipolar disorder, and schizophrenia, including as due to asbestos and/or radiation exposure have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for the withdrawal of the issue of entitlement to service connection for pulmonary disorder to include chronic obstructive pulmonary disorder (COPD), mesothelioma, and breathing and coughing problems, including as due to asbestos exposure have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for the withdrawal of the issue of entitlement service connection for skin disorder including as due to asbestos and/or radiation exposure have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for the withdrawal of the issue of entitlement to service connection for neurological disorder, manifesting as tremors, including as due to asbestos and/or radiation exposure have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for the withdrawal of the issue of entitlement to a TDIU have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C. § 511(a) is subject to a decision by the Secretary.  38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a July 2017 statement, the Veteran expressed his desire to withdraw the issues currently pending before the Board.  Said withdrawals were requested prior to the promulgation of a Board decision on these matters.  Accordingly, the Board does not have jurisdiction to further consider an appeal of the above stated issues.


ORDER

The appeal is dismissed.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


